—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered May 28, 1997, convicting defendant, upon his plea of guilty, of assault in the second degree and attempted assault in the *72second degree, and sentencing him to a term of 2 to 6 years on the assault conviction and, as a second violent felony offender, to a term of 3 years on the attempted assault conviction, unanimously modified, on the law, to the extent of reducing the sentence on the conviction for attempted assault in the second degree to a term of 2 to 4 years, as a second felony offender, and otherwise affirmed.
As the People correctly concede, defendant was improperly sentenced as a second violent felony offender on his conviction for attempted assault in the second degree. Accordingly, we find him to be a second felony offender with respect to that conviction, and modify the sentence on that conviction to 2 to 4 years. Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.